DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive.
Applicant argued with respect to the 112 rejection of claim 8 that the claim does not recite a positive method a step or does not cover a method of reducing the thickness. Examiner respectfully disagrees because Claim 8 recites: “by selectively reducing the thickness of the floor by machining operation” which is a method step. The action of: “by selectively reducing the thickness of the floor by machining operation” is a method step which is outside the scope of the product i.e. the turbine housing. This action is not directed to the turbine exhaust hood itself but to the action taken by an individual, designer or an engineer on the turbine exhaust hood.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112 second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to "A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs). See MPEP 2173.05(p).
 Applicant’s argument that claim 8 is not a process by process claim is not persuasive because the claim is directed to an apparatus and also recites a method step namely: “by selectively reducing the thickness by a machining operation”. For this reason claim is treated as product by process claim.
Examiner further disagrees with applicant argument that claim 8 is not claiming an exhaust hood that results from a particular machining operation because the limitation “by machining operation” is a positively recited method step required by the claim. For example a prior art that has all the structural limitations of claim 8 but does not recite the method step i.e. “by selectively reducing the thickness by a machining operation” would not anticipate claim 8.
With respect to the 102 rejection, applicant argued Nagane does not an exhaust hood that is designed to be machined to varying thicknesses according to claim 1. Examiner notes that the limitations renders the claim indefinite as stated above and as far as definite and understood, Nagane discloses all the structural limitations of claim 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is noted that Applicant has included a method step: "by selectively reducing the thickness of the floor by a machining operation" such that there is now a temporal element to the claim of a structure outside of the scope of the product (i.e. "selectively reducing by machining operation" and of the structure doing the thickness reducing). It is thus unclear if the selectively reducing the thickness by machining operation is positively required by the claim or merely results in the claimed structure. (see also MPEP 2173 A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112 second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to "A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs).
Claims 9-14 are indefinite by virtue of their dependence on claim 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 8, 10 and 11 as far definite and understood is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Nagane et al. (US 7,056,084).
Regarding claim 8, Nagane teaches a housing having a floor and a sidewall (Nagane, annotated FIG. 1 below); 
wherein a first side of the floor and the side wall define an exit plenum (Nagane, annotated FIG. 1 below) and a second opposite side of the floor partially defines a cavity (Nagane, annotated FIG. 1 below) configured to receive at least one rotor and one stator (Nagane, annotated FIG. 1 below);
wherein the floor has an oversized thickness that is designed and configured for  a range of turbine power output ratings, the housing being configurable for a selected power output rating by selectively reducing the thickness of the floor by machining operation by an amount sufficient to receive the at least one rotor and stator in the cavity, the rotor and stator having a size that corresponds to the selected power output rating. It is noted that the limitations: “has an oversized thickness that is designed and configured for a range of turbine output ratings” and “the rotor and the stator having a size that corresponds to the selected turbine power output rating” are statements of an intended use and are not given patentable weight.
It is noted that the claimed phrases “by a machining operation" is being treated as a product-by-process limitation. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Nagane is silent as to the process used to form the floor, it appears that the product of Nagane would be the same or similar as the crown claimed.


    PNG
    media_image1.png
    619
    797
    media_image1.png
    Greyscale


Regarding claim 10, Nagane teaches all the claimed limitations as stated above in claim 8. Nagane further teaches the cavity is configured to removably coupled to a shaft (34) in an overhung configuration (Fig. 1) and the at least one stator is removably coupled to a wall of the cavity (Nagane, annotated FIG. 1, above).
Regarding claim 11, Nagane teaches all the claimed limitations as stated above in claim 8. Nagane further teaches the oversized thickness of the floor is configured to provide a range of cavity sizes sufficient to accept a size of the at least one rotor having a radial height in the range of H1 to 1.4*H1 (Nagane, annotated FIG. 1, above). It is noted that the limitation: “is configured to provide a range of cavity sizes sufficient to accept a size of the at least one rotor having a radial height in the range of H1 to 1.4*H1” is a statement of an intended use and the oversized thickness of the floor of Nagane is capable of accommodating a rotor having the claimed size.
Allowable Subject Matter
Claims 9, 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15-26 are allowed.
Reason for allowance
Claims 15 and 21 define over the prior art in that the references fails to disclose the method step of machining material away from the floor to increase a size of the cavity a sufficient amount to accommodate the obtained at least rotor/rotor stage.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 








Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745